DILLON,'Circuit Judge.
This is certainly a novel ease, but we are of tbe opinion that the defense to the coupons in suit must fail—
1. Because, taking the petition for the incorporation of the town of Cameron in connection with the plat of the town to which it refers, and which correctly describes the location of the town, and the law which authorizes the incorporation of a town, and not of a farm upon which there is no population, the order of the county court should be construed to refer to the town, which was well known by its designation as the town of Cameron, and not to the land upon which there was no population. In other words, as either the congressional description or the reference to the town is erroneous, the court, to effectuate the intention of the petitioners and the county court, and to prevent the mischief which would result from holding invalid all that has been done by the corporation since 1867, should reject as false the congressional description, and adopt the boundaries as given in the plat to which the petition referred — -this being the construction which has ever since been put by the people of the town upon the aetion of the county court, and the construction declared to be correct by the county court in its subsequent order in 1872, correcting the record of its aetion in 1867.
2. We think, also, that the town, having ever since acted under this incorporation, and as such voted and issued the bonds in suit, by its officers and under its seal, it is estopped in favor of the plaintiff, or holder for value, to set up that it is not a corporation, and that the true corporation is upon the farm of Mr. Shirts, in section 24. Judgment for plaintiff.
KREKEL, District Judge, concurs.